DETAILED ACTION
Claims 1-21 (filed 06/17/2021) have been considered in this action.  Claims 1-20 have been filed in the same format as previously presented.  Claim 21 is newly presented.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email from applicant’s representative David Smith (Reg. No. 68,524) on 10/26/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Replace Claim 1 with the following:
A data capture device, comprising:
a handheld housing supporting a scan window at a scan opening of the housing, wherein the handheld housing comprises a main body portion and a grip portion;
a vent defined in the main body portion;

a heater controllable to heat the window;
a non-contact temperature sensor within the handheld housing, having a sensor field of view directed at the scan window, the non-contact temperature sensor supported away from an interior surface of the scan window and outside the scanner field of view by a window sensor platform;
an auxiliary temperature sensor configured to measure ambient temperature external to the data capture device;
a humidity sensor configured to measure ambient humidity external to the data capture device; [[and]]
an ambient sensor platform supported within the main body portion adjacent to the vent and electrically connected to a support member, wherein the ambient sensor platform carries the auxiliary temperature sensor and the humidity sensor; and
a controller configured to:
receive (i) a window temperature from the non-contact temperature sensor, (ii) the ambient temperature external to the data capture device from the auxiliary temperature sensor, and (iii) the ambient humidity external to the data capture device from the humidity sensor;
determine a dew point according to the ambient temperature external to the data capture device and the ambient humidity external to the data capture device; and
select a power level for the heater based on a comparison of the window temperature and the dew point.
Claim 5 with the following:
The data capture device of claim 1, wherein,is configured to support the window sensor platform comprising the non-contact temperature sensor.

Cancel Claim 12.
Replace Claim 13 with the following:
The data capture device of claim [[12]]1, wherein the vent is defined in a lower wall of the housing adjacent to the scan window.

Replace Claim 14 with the following:
The data capture device of claim [[12]]1, further comprising:
a gasket surrounding the vent and supporting the ambient sensor platform.

Replace Claim 15 with the following:
An anti-condensation method in a data capture device, the method comprising:
receiving a window temperature of a scan window of the data capture device from a non-contact temperature sensor within a handheld housing of the data capture device, having a sensor field of view directed at the scan window, the non-contact temperature sensor supported away from an interior surface of the scan window and outside the scanner field of view by a window sensor , wherein the handheld housing comprises a main body portion and a grip portion, the main body portion defining a vent;
receiving an ambient temperature external to the data capture device from an auxiliary temperature sensor configured to measure the ambient temperature external to the data capture device, an ambient sensor platform supported within the main body portion adjacent to the vent and electrically connected to a support member, wherein the ambient sensor platform carries the auxiliary temperature sensor and a humidity sensor;
receiving an ambient humidity external to the data capture device from [[a]]the humidity sensor configured to measure the ambient humidity external to the data capture device;
determining a dew point according to the ambient temperature external to the data capture device and the ambient humidity external to the data capture device; and
selecting a power level for a scan window heater based on a comparison of the window temperature and the dew point.

Replace Claim 20 with the following:
A non-transitory computer-readable medium storing a plurality of instructions executable by a processor of a data capture device to configured the data capture device to:
receive a window temperature of a scan window of the data capture device from a non-contact temperature sensor within a handheld housing of the data capture device, having a sensor field of view directed at the scan window, the  scan window and outside the scanner field of view by a window sensor platform, wherein the handheld housing comprises a main body portion and a grip portion, the main body portion defining a vent;
receive an ambient temperature external to the data capture device from an auxiliary temperature sensor configured to measure the ambient temperature external to the data capture device, an ambient sensor platform supported within the main body portion adjacent to the vent and electrically connected to a support member wherein the ambient sensor platform carries the auxiliary temperature sensor and a humidity sensor;
receive an ambient humidity external to the data capture device from [[a]]the humidity sensor configured to measure the ambient humidity external to the data capture device;
determine a dew point according to the ambient temperature and the ambient humidity; and
select a power level for a scan window heater based on a comparison of the window temperature and the dew point.

Cancel Claim 21.

The following is an examiner’s statement of reasons for allowance:

receiving a window temperature of a scan window of the data capture device from a non-contact temperature sensor within a handheld housing of the data capture device, having a sensor field of view directed at the scan window, the non-contact temperature sensor supported away from an interior surface of the scan window and outside the scanner field of view by a window sensor platform, wherein the handheld housing comprises a main body portion and a grip portion, the main body portion defining a vent;
receiving an ambient temperature external to the data capture device from an auxiliary temperature sensor configured to measure the ambient temperature external to the data capture device, an ambient sensor platform supported within the main body portion adjacent to the vent and electrically connected to a support member, wherein the ambient sensor platform carries the auxiliary temperature sensor and a humidity sensor;
receiving an ambient humidity external to the data capture device from the humidity sensor configured to measure the ambient humidity external to the data capture device;

selecting a power level for a scan window heater based on a comparison of the window temperature and the dew point.
Through the combination of the above features, a handheld device comprising a housing and grip is able to better maintain a scanning field of view through the control and application of a heater power to a scan window via a dew point determination of the external conditions of the housing and the temperature of the window to prevent the accumulation of condensation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116